Title: To Thomas Jefferson from George Wythe, 13 December 1786
From: Wythe, George
To: Jefferson, Thomas



GW TO TJ
Williamsburgh 13 decemb. 1786

By the letter, which i lately received from you, i find myself indebted further for that kind attention to me, to prove which you never suffer an opportunity to pass unheeded. I am endeavouring to satisfy the inquiry of the Tagliaferris, near Florence, about their emigrant kinsman, according to Mr. Fabbroni’s desire. At present i incline to think that this person was he whom Buchanan, rerum scoticarum lib. xiii. c. 41, mentions calling him ‘Laurentium Taliferreo, virum probum et doctum, e puerii regiis,’ and that one of his posterity, rather than himself, was founder of the virginian family, for the year 1500, or between it and 1515, was the time when this Laurence was in Scotland. Peter Carr attends the professors of natural and moral philosophy and mathematicks, is learning the french and spanish languages, and with me reads Aeschylus and  Horace, one day, and Herodotus and Cicero’s orations the next; anc moreover applies to arithmetic. The pleasure, which he gives me, will be greater, if you approve of the courses, or will recommend another. I think him sensible and discreet, and in a fair way of being learned, to which one great encouragement, both of him and many others of our youth, is the specimen of its ability which they admire in one of their countrymen in another quarter of the globe. His notes on Virginia, whatever he writes, says, or thinks, is eagerly sought after; and this not by youth alone. His sentiments are most earnestly desired on the grand subject of the inclosed act by the oldest (except one) of the commissioners appointed by it, who supposes that he cannot be directed so well by any other luminary. You must have advanced money for me. Let me know the amount; and whether by a draught on a merchant in London, or in what other manner i shall discharge it. On these terms (but not else) i wish you to send to me Polybius and Vitruvius. Adieu.
